AUTOMOBILE LIABILITY INSURANCE — FALSE CERTIFICATION — PERJURY — FAILURE TO MAINTAIN SECURITY An individual who makes a false certification of the existence of security as required by 47 O.S. 7-602 [47-7-602] (1976) is subject to a charge of perjury under provision of 21 O.S. 491 [21-491] (1971) and upon conviction thereof, subject to penalty as provided in 21 O.S. 500 [21-500] (1971).  It is not a necessary element for a charge of perjury that penalty first have been imposed under provision of 47 O.S. 7-605 [47-7-605] and 47 O.S. 7-606 [47-7-606] (1976). An adjudication of guilt of a violation of the provisions of 47 O.S. 7-601 [47-7-601] (1976) would not preclude the filing of charges under 21 O.S. 491 [21-491] (1971), or vice versa, inasmuch as the elements of the crimes established in the two sections under consideration are separate and distinct. The Attorney General has considered your request for opinion on the following questions: "1. Is an individual who is in violation of 47 O.S. 7-601 [47-7-601] (1976), and hence subject to the penalties provided in 47 O.S. 7-605 [47-7-605] and 47 O.S. 7-606 [47-7-606] (1976), also liable to the charge of perjury as defined in 21 O.S. 491 [21-491] (1971), and the penalty for perjury as provided in 21 O.S. 500 [21-500] (1971)? "2. If the answer to Question No. 1 is in the affirmative, would it be a necessary element of the perjury charge to have the penalty imposed under 47 O.S. 7-605 [47-7-605] and 47 O.S. 7-606 [47-7-606] (1976) first? "3. Would the adjudication of charges under either 47 O.S 7-601 (1976) or 21 O.S. 491 [21-491] (1971) preclude the filing of charges under the other statute?" Title 47 O.S. 7-601 [47-7-601] — 47 O.S. 7-606 [47-7-606] (1976), passed in the Second Regular Session of the Thirty-fifth Oklahoma Legislature, Constitutes the State Compulsory Automobile Liability Insurance Act.  47 O.S. 7-601 [47-7-601] of the Act requires every owner of a motor vehicle registered in the State, other than a licensed used car dealer, to maintain in force with respect to such vehicle security for the payment of loss resulting from the liability imposed by law for bodily injury, death and property damage sustained by any person arising out of the ownership, maintenance, operation cruise of the vehicle. Penalties of suspension of license and registration and $100.00 fine are prescribed in 47 O.S. 7-605 [47-7-605] and 47 O.S. 7-606 [47-7-606] respectively, for the failure to maintain security as required by 47 O.S. 7-601 [47-7-601].  47 O.S. 7-602 [47-7-602] of the Act requires every person registering a motor vehicle in the State, except a licensed used car dealer, to "certify the existence of security with respect to such vehicle on a form prescribed" by the Department of Public Safety at the time of registration of the vehicle. Perjury is defined in 21 O.S. 491 [21-491] (1971) as follows: "Whoever, in a trial, hearing, investigation, deposition, certification or declaration, in which the making or subscribing of a statement is required or authorized by law, makes or subscribes a statement under oath, affirmation or other legally binding assertion that the statement is true, when in fact the witness or declarant does not believe that the statement is true or knows that it is not true, or intends thereby to avoid or obstruct the ascertainment of the truth, is guilty of perjury . . . ." It is readily apparent that the certification required under Section 7-602 of the Act comes within the parameters of the definition above. It is important to note that a charge of perjury would relate to the making of a false certification as distinguished from the failure to maintain the security required under the Act. Consequently, those penalties prescribed under 47 O.S. 7-605 [47-7-605] and 47 O.S. 7-606 [47-7-606] of the Act, being penalties for the failure to maintain security, and the penalty prescribed by 21 O.S. 500 [21-500] (1971) as punishment for perjury, are independent sanctions prescribed for the violation of separate and distinct requisites of the law. It is, therefore, the opinion of the Attorney General that an individual who makes a false certification of the existence of security as required by 47 O.S. 7-602 [47-7-602] (1976) is subject to a charge of perjury under provision of 21 O.S. 491 [21-491] (1971) and upon conviction thereof, subject to penalty as provided in 21 O.S. 500 [21-500] (1971).  It is not a necessary element for a charge of perjury that penalty first have been imposed under provision of 47 O.S. 7-605 [47-7-605] and 47 O.S. 7-606 [47-7-606] (1976).  An adjudication of guilt of a violation of the provisions of 47 O.S. 7-601 [47-7-601] (1976) would not preclude the filing of charges under 21 O.S. 491 [21-491] (1971), or vice versa, inasmuch as the elements of the crimes established in the two sections under consideration are separate and distinct.  (WM. DON KISER) (ksg)